DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0205220 to OTA; in view of US 2014/0118409 to Jun et al.; further in view of US 2015/0077441 to Toyomura.

	As per claim 1. OTA teaches a display device comprising: 
a display area (Fig. 1, 10) including a plurality of pixels (Fig. 1, P) arrayed next to one another in a first direction and in a second direction that is different from the first direction; and 
wherein 
each of the pixels includes 
a light-emitting element (Fig. 2, E) configured to emit light by a current flowing therethrough, 
a drive transistor (Fig. 2, TDR), and 
a holding capacitance (Fig. 2, C1), 
while one terminal of the light-emitting element is coupled to one of a source and a drain of the drive transistor, a first potential is supplied to the other terminal of the light-emitting element (Fig. 2, VCT, paragraph 41), 
a second potential that is higher than the first potential is supplied to the other one of the source and the drain of the drive transistor (Figs. 2 and 8, VDD, paragraph 41, current flows from anode to cathode because VDD > VCT), 
the holding capacitance is coupled between the source and a gate of the drive transistor (Fig. 2), and 
the display device being configured to write an initialization potential (Fig.2, VINI) into the gates of the respective drive transistors, 
then writes video writing potentials into the gates of the respective drive transistors (Figs. 2 and 3, GINI, which controls the writing of the initialization potential, is enabled prior to GWR, which controls the writing of the video potential).
OTA does not necessarily teach to write a plurality of initialization potentials. 
Jun et al. seem to teach to write a plurality of initialization potentials (Fig. 4, RVinit/GVinit/BVinit, paragraph 140, “the initialization voltage setting unit 505 transfers the information RVI, GVI, and BVI regarding the initialization voltages calculated for each RGB pixel to the initialization voltage driver 60 again with respect to the initialization voltages which are differently calculated for each frame”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of OTA, so as to write a plurality of initialization potentials, such as taught by Jun et al., for the purpose of compensating for threshold voltage variation in different colored pixels (paragraphs 11 and 14).
OTA and Jun et al. do not explicitly teach the initialization potentials written in accordance with a voltage across the drain and the source of the drive transistor.
Toyomura teaches the initialization potentials written in accordance with a voltage across the drain and the source of the drive transistor (Figs. 5A-5B, Vofs is analogous to the initialization potential of OTA and Jun, notice that at least the polarity of the voltage across the drain and the source is controlled during the initialization writing process).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of OTA and Jun et al., so that the initialization potentials written in accordance with a voltage across the drain and the source of the drive transistor, such as taught by Toyomura, for the purpose of improving a threshold voltage correction operation.


As per claim 2, OTA, Jun and Toyomura et al. teach the display device according to claim 1, wherein the display device sets the initialization potentials to be supplied to the respective pixels to values that allow an image to have substantially uniform luminance in the second direction (OTA, paragraph 108, threshold voltages may be determined for a row of pixels), the image being to be displayed on the display area by the video writing potentials when the video writing potentials to be written into the respective pixels are the same (OTA, paragraph 162, the test initialization voltage Vinit is the same for all pixels, and is used to calculate an adjustment for images, whether the video signals are different or the same). 

As per claim 3, OTA, Jun and Toyomura et al. teach the display device according to claim 2, wherein the display device sets the initialization potentials to be supplied to the respective pixels to values that allow an image to have substantially uniform luminance in the first direction (OTA, paragraph 108, a block unit may comprise a full display frame, which comprises both first and second directions), the image being to be displayed on the display area by the video writing potentials when the video writing potentials to be written into the respective pixels are the same (OTA, paragraph 162, the test initialization voltage Vinit is the same for all pixels, and is used to calculate an adjustment for images, whether the video signals are different or the same). 

As per claim 4, OTA, Jun and Toyomura et al. teach the display device according to claim 2, wherein the display device sets the initialization potential individually for each of the pixels (Jun, Fig. 4, paragraph 32, “setting different initialization voltages for initializing the driving of each pixel”, notice that at least red, green, blue pixels are set individually). 

claim 5, OTA, Jun and Toyomura et al. teach the display device according to claim 2, wherein the display device sets the same initialization potential for the pixels that are arrayed next to one another in the first direction (Jun, paragraph 108). 

As per claim 6, OTA, Jun and Toyomura et al. teach the display device according to claim 2, wherein the display device sets the same initialization potential for the pixels that are included in each of the pixel groups corresponding to a plurality of regions obtained by dividing the display area (OTA, paragraph 108, “The initialization voltage controller 50 of one embodiment of the present invention may differently (e.g., separately) calculate the initialization voltages for each color pixel that are determined based on a voltage level changed for each color pixel again after determining the different initialization voltages according the predetermined area”, notice that a plurality of regions may be defined at least throughout a plurality of display frames). 

As per claim 7, OTA, Jun and Toyomura et al. teach the display device according to claim 1, further comprising: 
an image analyzer configured to analyze the video signal (Jun, Fig. 4, variation measurement unit 501 analyzes information TI of image signal TVinit), 
wherein the display device sets the same initialization potential for all of the pixels provided in the display area (Jun, Fig. 4, TVinit) when the video signal analyzed by the image analyzer does not represent a monochrome raster (Jun, paragraphs 120-121, the associated raster of TVinit is a multi-chrome raster since all red/green/blue pixels are set). 

As per claim 9, Ota, Jun and Toyomura et al. teach the display device according to claim 1.

A second embodiment of Ota, Jun and Toyomura et al. teaches wherein each of the pixels includes a first signal line (OTA, Fig. 15, line 16) to which the corresponding video writing potential and the corresponding initialization potential are applied during different periods (paragraph 85).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Ota, Jun and Toyomura et al., so that each of the pixels includes a first signal line to which the corresponding video writing potential and the corresponding initialization potential are applied during different periods, such as taught by OTA, for the purpose of reducing the number of signal lines.

As per claim 10, OTA, Jun and Toyomura et al. teach the display device according to claim 1, wherein each of the pixels includes: a first signal line (Fig. 2, 16) to which the corresponding video writing potential is applied; and a second signal line (Fig. 2, 18) to which the corresponding initialization potential is applied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0205220 to OTA; in view of US 2014/0118409 to Jun et al.; in view of US 2015/0077441 to Toyomura; further in view of US 2011/0102476 to Chang.


claim 8, OTA, Jun and Toyomura et al. teach the display device according to claim 7, wherein the display device sets, in accordance with gradations of the raster, the initialization potentials to be supplied to the respective pixels (Jun, paragraphs 120-121).
OTA, Jun and Toyomura et al. do not teach wherein the video signal analyzed by the image analyzer represents a monochrome raster. 
Chang teaches wherein the video signal analyzed by the image analyzer represents a monochrome raster (paragraph 27, “the input signal Sin requests the field sequential display 300 to enter the monochrome mode”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of OTA, Jun and Toyomura et al., so that the video signal analyzed by the image analyzer represents a monochrome raster, such as taught by Chang, for the purpose of reducing power consumption.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694